UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 OR []Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 0-23391 XFORMITY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Colorado 84-1434313 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4100 Spring Valley Road, Suite 800,Dallas, Texas 75244 (Address of principal executive offices, including zip code) Issuer's Telephone No., including area code: (972) 661-1200 Indicate by check mark whether Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Actduring the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Smaller reporting companyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX The number of shares outstanding of the Issuer’s Common stock, $0.0001 par value, at May 14, 2010 is 51,931,553. 1 PART I. FINANCIAL INFORMATION PAGE Item 1. Financial statements Consolidated Balance Sheets – March 31, 2010 (Unaudited) and June 30, 2009 3 Unaudited Consolidated Statements of Operations – Three Months and Nine Months Ended March 31, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows – Nine Months Ended March 31, 2010 and 2009 5 Notes to Unaudited Consolidated Financial Statements 6-7 Item 2. Management's Discussion and Analysis and Results of Operations 8-9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II. OTHER INFORMATION Item 1. Legal Proceedings 10 Item 2. Unregistered Sales of Securities and Use of Proceeds 10 Item 3. Defaults upon Senior Securities 10 Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5. Other Information 10 Item 6. Exhibits and Reports on Form 8-K 10 2 XFormity Technologies, Inc. and Subsidiary Consolidated Balance Sheets March 31, June 30, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Deferred commission expense – current portion Refundable security deposit - Prepaid expenses Total current assets Property and equipment, net of accumulated depreciation Other assets Security deposit – long term Deferred commission- long term Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Obligation from debt reduction agreement – current portion $ $ Accounts payable Accrued expenses Current portion - deferred revenue Current portion – deferred credits Convertible debentures Total Current Liabilities Obligation from debt reduction agreement – long-term portion Note payable Deferred revenues – net of current portion Deferred credits – net of current portion Total liabilities Stockholders' Deficit Preferred stock, $0.01 par value, 100,000,000 shares authorized, none issued and outstanding at March 31, 2010 and June 30, 2009 - - Common stock, $0.0001 par value, 125,000,000 shares authorized, 51,931,553 shares issued and outstanding at March 31, 2010 and June 30, 2009 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 XFormity Technologies, Inc. and Subsidiary Consolidated Statements of Operations (Unaudited) (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, Revenue $ Cost of revenue Research and Development Marketing and selling General and administrative Total operating expenses Income (loss) from operations Interest expense, net ) Income (loss) before other income and provision for income taxes Other income – Gain on debt reduction - - - Income (loss) before provision for income taxes Provision for state income taxes - - Net Income (loss) $ Net Income (loss) per share – basic and diluted $ Weighted average number of shares – basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 4 XFormity Technologies, Inc. and Subsidiary Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended March 31, Operating activities: Net income (loss) $ $ Depreciation Amortization of deferred commission Non-cash transactions for: Compensation from share-based payment arrangements - Gain on debt reduction agreement - ) Interest charge for beneficial conversion feature in convertible debentures - Changes in: Accounts receivable ) ) Prepaid expenses and other assets ) Accounts payable Accrued expenses Deferred revenue ) ) Deferred credits ) ) Net cash provided by operating activities Investing activities: Purchases of property and equipment ) ) Net cash used in investing activities ) ) Financing activities: Payment under debt reduction agreement ) ) Proceeds from issuance of convertible debentures - Net cash used in financing activities ) ) Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of non-cash financing and investing activities Interest paid $ $
